EXHIBIT 10.8

 

Letter of Authorization

 

Authorizing party: Anhui Zhenghao Asset Management Co., Ltd.

 

Business license number: 91340800322739588U

 

Address: No.1, Beisan Lane, Shifu Road, Daguan District, Anqing City, Anhui
Province, China

 

Authorized party: Anhui Yunguhui Network Technology Limited

 

Business license number: 91340800MA2NUMD160

 

Address: No.8 Huangguan Road, High-tech Zone, Anqing City, Anhui Province, China

 

Anhui Zhenghao Asset Management Co., Ltd. hereby transfers its property right of
“Yunguhui” brand registered trademark to Anhui Yunguhui Network Technology
Limited. As the completion for formalities of transfer are time-consuming, Anhui
Yunguhui Network Technology Limited is hereby authorized to use “Yunguhui” brand
registered trademark and logo pending completion of all formalities of transfer.

 



Authorizing party:

 

Authorized party:

 

 

 

Seal: Anhui Zhenghao Asset Management Co., Ltd.

 

Seal: Anhui Zhenghao Asset Management Co., Ltd.

 

 

 

August 31, 2018

 

August 31, 2018



 

 